Citation Nr: 0910036	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1948 to 
August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 
2005 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which, in pertinent 
part, denied entitlement to service connection for arthritis 
of the right shoulder and granted the Veteran a 10 percent 
evaluation for a psycho physiological gastrointestinal 
reaction, effective April 28, 2005.  

This issue has been re-characterized to comport to the 
medical evidence of record.

The issue of entitlement to an evaluation in excess of 10 
percent for a gastrointestinal disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A right shoulder disability was not diagnosed in service or 
for many years thereafter, and the preponderance of the 
evidence is against a finding of a relationship between the 
current right shoulder disability and service.  


CONCLUSION OF LAW

A right shoulder disability, to include arthritis, was not 
incurred in or aggravated by service, directly or 
presumptively.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in May 2005, and post-adjudication notice by a 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical examinations as to the nature and etiology of his 
claimed right shoulder disability.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements, the Veteran is not prejudiced by a decision on 
the claim at this time, and there has been no allegation to 
the contrary.

Analysis

The Veteran seeks service connection for a right shoulder 
disability, to include arthritis.  He claims that he is 
presently suffering from a right shoulder disability due to 
flying aircrafts at high altitudes.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of separation from service, such disease shall be 
considered to have been incurred or aggravated by such 
service, notwithstanding there is no evidence of that disease 
during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. 
§§ 3.307, 3.309(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows the Veteran has a  right shoulder 
disability.  February 1998 VA medical records note that he 
complained of shoulder pain, and the interpretation on 
medical imaging was of  moderately severe degenerative 
changes in the right shoulder.  A private medical opinion 
dated in May 2005 notes that the Veteran has arthritis of his 
right shoulder.  A VAX examination report dated in November 
2005 notes that the Veteran's claimed right shoulder 
condition is clearly diagnosed as degenerative arthropathy. 

The STRs do not show any in-service treatment for, or a 
diagnosis related to, the Veteran's right shoulder.  The 
Veteran' February 1970 retirement examination notes that 
clinical evaluation revealed that the Veteran had normal 
upper extremities.  The Veteran's DD-214s and STRs do show 
that he flew on numerous flights during his lengthy service 
in the Air Force.  

The favorable evidence consists of two private medical 
opinions from the Veteran's physician dated in May 2005 and 
March 2006.

The May 2005 private medical opinion notes that the Veteran 
was involved with aircraft flying during service, and that 
his shoulder has been bothering him for many years, getting 
progressively worse.  The physician opined that the etiology 
of the shoulder condition and arthritis is more than likely 
related to his active duty service.   

The March 2006 private medical opinion notes that the Veteran 
was involved with aircraft flying at high altitudes during 
service.  There was rapid and multiple changes in his 
altitude while flying during this time and he developed 
avascular necrosis in both shoulders.  Over the course of the 
last few years the avascular necrosis in both shoulders has 
progressed to osteoarthritis.  The physician opined that the 
arthritis in both shoulders was caused by high altitude 
flying with multiple and rapid changes in the altitude which 
produced bubbles within the proximal humeral heads, causing 
avascular necrosis that subsequently resulted in the 
osteoarthritis in both shoulders.  

A VA examination for the Veteran's left shoulder was 
conducted in August 2005.  In November 2005 the physician who 
supervised the August 2005 examination, provided an opinion 
regarding the etiology of the Veteran's claimed right 
shoulder disability.  He noted that he reviewed the Veteran's 
claim file, STRs, and an opinion statement by a private 
orthopedist.  The examiner opined that although the Veteran 
clearly has a degenerative right shoulder he could find no 
link to any specific event or injury, or documented 
complaints or treatment, in service to account for the 
current condition of the right shoulder.  It would be 
speculation to make such a connection, and therefore it is 
less likely than not the currently claimed right shoulder 
condition is directly linked to military service.  

A March 2008 VA medical opinion notes that the examiner 
reviewed the Veteran's civilian and military records.  The 
examiner noted that a December 1991 bone scan indicated mild 
to moderate uptake of the radioisotope in the shoulders, 
suggesting early osteoarthritis.  There are a number of duty 
not including flying (DNIF) forms in the records, but none 
grounding him for shoulder problems or decompression 
incidents.  None of the re-enlistment physicals mention a 
problem with his shoulder.  He was assigned to a KC-97 crew, 
which did fly at high altitudes, but had a pressurized crew 
cabin.  While the "bends" can cause joint degeneration, it 
is not subtle and would have been caused by a decompression 
incident.  He noted that the medical records are silent in 
that regard, and concluded  that problems the Veteran is 
having with his shoulder are apparently late life changes 
related to age, not to his military service.   

The negative evidence outweighs the positive.  The Veteran's 
private medical opinions are based on the Veteran's 
unsubstantiated history of high altitude flying with rapid 
and multiple changes in altitude and the development of 
avascular necrosis in his shoulders at that time.  The 
Veteran's personnel records and STRs do not substantiate 
either of these occurrences.  In fact, the Veteran's February 
1970 retirement examination revealed that the Veteran had 
normal upper extremities.  As such, these opinions are a mere 
recitation of medical and personnel history as given by the 
Veteran, which does not constitute competent medical evidence 
of a connection with service.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Likewise, a medical opinion based on an 
inaccurate factual premise is not probative.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  

The November 2005 and March 2008 VA examiners provided a 
rationale for their opinions, respectively noting the absence 
of any in service treatment for, or complaints related to, 
the Veteran's right shoulder, and the fact that there is no 
medical evidence in the STRs of any decompression incidents.  

In addition, the first contemporaneous evidence of arthritis 
of the right shoulder of record is well after the one-year 
presumptive period from discharge from service; thus, service 
connection is not warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
right shoulder disability, to include arthritis, is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a right shoulder 
disability, to include arthritis, is denied.


REMAND

The Veteran seeks an increased rating for his service-
connected gastrointestinal disability.  As noted above, the 
Veteran's gastrointestinal disability was characterized by 
the RO as a psycho physiological gastrointestinal reaction.
 
A review of the notice letters sent to the Veteran show that 
they do not comply with 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1)(2007) and Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Specifically, although the Veteran was sent a letter alerting 
him to the Vasquez decision in May 2008, this letter does not 
note or discuss the rating criteria his gastrointestinal 
disability is rated under.  Because the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

Furthermore, the medical evidence of record indicates that 
the Veteran's disability should be re-adjudicated by the RO 
under another Diagnostic Code.  

A VA examination was conducted in August 2005 to evaluate the 
severity of the Veteran's gastrointestinal disability, and 
the Veteran was given a diagnosis of irritable bowel 
syndrome.  A second VA examination was conducted in February 
2008 to evaluate the severity of the Veteran's 
gastrointestinal disability, and the Veteran was given a 
diagnosis of gastroesophageal reflux disease (GERD), which 
the examiner noted seems to represent his service-connected 
psycho physiological gastrointestinal reaction.  A diagnosis 
of irritable bowel syndrome was also made.  

Under the Veteran's current Diagnostic Code (DC), 9520-7319 
[irritable colon syndrome], a 30 percent disability rating is 
warranted for severe IBS with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, DC 7319 (2008). 

GERD is rated by analogy under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Under this code, a 30 percent rating is warranted 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  

Ratings under 38 C.F.R. § 4.114, DCs 7301-7329, 7331, 7342, 
and 7345-7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
disability warrants such elevation.  38 C.F.R. § 4.114.  
Thus, the RO should adjudicate the claim under the diagnostic 
code, which best reflects the Veteran's gastrointestinal 
disability.  

Accordingly, the case is REMANDED for the following action:

1.   Taking note of the above discussion 
of the required elements of proper notice, 
send the Veteran corrective notice 
pursuant to 38 U.S.C.A. § 5103(a) in light 
of the requirements set out in Vazquez-
Flores, regarding the information and 
evidence necessary to substantiate a claim 
of entitlement to an evaluation in excess 
of 10 percent for a gastrointestinal 
disability under DCs 7319 and 7346.  

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim for an increased rating for the 
currently service connected 
gastrointestinal disability should be 
readjudicated under all appropriate 
diagnostic codes, including DCs 7319 and 
7346, and in compliance with 38 C.F.R. § 
4.114, which notes that the disability 
rating can be elevated to the next higher 
evaluation where the severity of the 
disability warrants such elevation.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


